ORDER
PER CURIAM.
A.K. (“Mother”) appeals from the judgment of the trial court terminating her parental rights to A.V.K. and J.L.K. Mother contends the trial court erred in terminating her parental rights because such a termination was against the weight of the evidence and was not in the best interests of the children.
The trial court’s findings were supported by competent and substantial evidence and were not contrary to the overwhelming weight of the evidence. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).